Citation Nr: 1203974	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-09 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Chicago, Illinois.]

In January 2011, the Board granted the Veteran's motion to advance this appeal on its docket due to his advanced age.  See 38 U.S.C.A. §7107(a)(2) (West 2002); 38 C.F.R. §20.900(c)(2011).  

In February 2011, the Board remanded the Veteran's claim for further procedural and evidentiary development.  Specifically, the Board requested that the RO provide the Veteran with a corrective Veterans Claims Assistance Act of 2000 (VCAA) notification letter informing him as to the type of evidence necessary to establish secondary service connection; and schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any low back disability he might have.  The Veteran was provided with an appropriate VCAA letter in April 2011.  In February 2011, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for a VA examination of his spine.  The examination was completed in April 2011, and a copy of the VA examination report has been associated with the Veteran's claims file.  Unfortunately, the medical opinion obtained on remand is inadequate, and another remand of the Veteran's claim is necessary.  The Board regrets the delay caused by this second remand.  After a thorough review of the claims file, however, the Board finds that further evidentiary development of this issue is necessary prior to a final adjudication of the claim.

In the January 2012 Written Brief Presentation, the Veteran, through his representative, discussed his recent diagnosis of hypertension and related this disorder to his psychiatric disorder which he claims to be service-connected for.  While the record does not show that the Veteran is currently service-connected for an acquired psychiatric disorder, the issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159 (2011).   

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45, 711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) & Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. See VAOPCGPREC 82-90, 56 Fed. Reg. 45,711 (1990).  

Here, the Veteran maintains that his lumbar spine disability was incurred during his active service.  He believes that his in-service kidney surgery resulted in a muscle imbalance leaving the left side of his back weaker than the right side.  According to the Veteran, this muscle imbalance has resulted in his current low back disability.  The Veteran also contends that he strained his back "running an errand for a pilot" but did not seek treatment for this injury.  July 2007 Notice of Disagreement.  

First, the September 1951 enlistment examination did not reflect the presence of a back disability.  The clinical evaluation of his spine was shown to be normal, and the Veteran denied a history of arthritis or any bone, joint or other deformity.  In addition, the Veteran had a physical profile of 1 at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The majority of the service treatment records focus on treatment that he received for urological problems.  Indeed, the February 1953 Board of Medical Survey report reflects that the Veteran experienced recurrent symptoms of "dysuria...burning on urination, hematuria and nocturia" in April 1952 and August 1952.  He was later admitted to the U.S. Naval Hospital in October 1952, and a urine culture for acid-fast bacilli was shown to be positive in the left kidney.  Based on these results, the Veteran was diagnosed with tuberculosis of the left kidney and subsequently underwent a left heminephrectomy, wherein a portion of his left kidney was removed.  The pathology report revealed "fibrocaseous renal tuberculosis."  

The remainder of the Veteran's service treatment records reflect that he was evaluated on a regular basis and underwent routine laboratory tests in an effort to monitor his condition.  However, these records are clear for any signs of residual back pain or back problems stemming from the Veteran's in-service kidney removal.  At the July 1955 separation examination, the clinical evaluation of the Veteran's spine was shown to be normal, and he did not report a history of back problems or any bone, joint or other deformity in his medical history report.  

The post-service medical evidence of record reflects that the Veteran first began seeking treatment for chronic neck pain in April 2001.  See April 2001 private treatment report, issued by Dr. W.  During this treatment visit, the Veteran relayed a history of "spurs in the cervical spine", as well as a history of a 1971 whiplash injury due to an automobile accident.  He described a dull aching pain in the cervical spine and upper thoracic region, and on a scale of one to ten (with one being the lowest level of pain and ten being the highest), the Veteran rated his pain level at a six.  Based on evaluation of the Veteran, Dr. W. assessed the Veteran with cervical spondylosis, cervical brachial pain syndrome, and segmental dysfunction from C4 through C7.  The record shows that for the next six months the Veteran received continual spinal manipulation therapy sessions with Dr. W.  See private treatment records issued by Dr. W, dated from April 2001 to October 2001.  

The Veteran was afforded a VA examination in July 2006, at which time he complained of pain in his left lower back after riding in a car for a long period of time or during other long periods of immobility.  After reviewing the claims folder and examining the Veteran, the examiner opined that "it is at least as likely as not that [the Veteran's] current problems involving back pain and urinary frequency are related to his tuberculosis...."  In this regard, the Board acknowledges that, by a June 2007 rating action, the RO in Cleveland, Ohio granted service connection for residuals of renal tuberculosis with urinary frequency (0%, from May 17, 2005).  

Importantly however, the July 2006 VA examiner simply assessed the Veteran with "back pain."  The examiner did not diagnose the Veteran with a chronic back disability or provide a rationale for his opinion.  Further, the examiner did not comment on whether the post-service 1971 motor vehicle accident had any type of impact on the Veteran's spinal condition.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence] & Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms, such as pain, without a diagnosed or identifiable underlying malady or condition, do not, in and of themselves, constitute a disability for which service connection may be granted.]  Further, the Board observes that the VA examiner indicated that his specialty is otolaryngology, a branch of medicine that focuses on medical and surgical treatment of the head and neck.  Dorland's Illustrated Medical Dictionary, 30th Edition, (2003), at p. 1139.  

The Veteran was provided with an additional VA examination in April 2007.  During this examination, the Veteran relayed his medical history, to include his in-service diagnosis of tuberculosis and subsequent heminephrectomy of the left kidney.  According to the Veteran, as a result of the incision from the left heminephrectomy, he had to adopt certain position[s] to alleviate his pain during the post operative period and "[i]n doing so he developed lower back pain."  The examiner also noted that the Veteran had been involved in a motor vehicle accident in 1971.  Based on his discussion with and evaluation of the Veteran, the examiner determined that the "major impact trauma" that the Veteran sustained in the 1971 motor vehicle accident "seems to be the more 'sound' rationale for his lower back complaint[s]."  However, this VA examiner did not provide any rationale for this somewhat speculative opinion and also did not diagnose the Veteran with a current chronic back disability.  Rather, the examiner simply documented the Veteran's complaints of "back pain."  Sanchez-Benitez, supra.  

Pursuant to the February 2011 Remand, the Veteran was afforded another VA examination in April 2011.  During this examination, the examiner reviewed the Veteran's military history, to include his in-service treatment for tuberculosis and subsequent heminephrectomy.  The Veteran reported that his back was weakened on one side as a result of his kidney surgery and that he further hurt his back in service when he ran down the escalator in the wrong direction while running an errand for one of his supervisors and "his back went out."  He claims that he first began seeking chiropractic treatment for his back condition in 1968 with D.J., M.D., and his chiropractors would periodically take X-rays of his back.  According to the Veteran, the only results of which he is aware is that certain findings revealed a 'curvature of the spine.'  The Veteran denied any injuries to his lower back as a result of his motor vehicle accident in 1971, and further denied any worsening of his back pain after a recent fall in January 2011.  According to the Veteran, his back pain flares up on a weekly basis, and has progressively grown worse since service.  

The examiner noted that the Veteran recently underwent an X-ray of his spine, and, while she requested that he fax her a copy of this X-ray report, she never received any additional records.  Based on her review of the available medical records and discussion with the Veteran, as well as her evaluation of the Veteran's spine, the examiner diagnosed the Veteran with back pain and noted that she was unable to provide a more specific diagnosis "as outside records from [the Veteran's] primary care providers [are] not available in Cfile including xray reports of his spine."  The examiner determined that it is less likely as not that the Veteran's current back condition was caused by, or a result of, his service, including the kidney surgery he underwent in service.  She based her decision on the rationale that the Veteran's service treatment records were clear for any complaints of or treatment for back pain subsequent to his kidney surgery and, in fact, the available medical records did not reflect the onset of back pain until much later.  She also based her opinion on the fact that the Veteran displayed good muscle strength in his back muscles during the physical examination.  The examiner further noted that the Veteran had scoliosis and kyphosis of the spine which is unrelated to his kidney operation.  

It does not appear that the April 2011 VA examination was adequate with respect to whether the Veteran's back condition is related to his service-connected residuals of renal tuberculosis with urinary frequency.  While the examiner provided a medical opinion with respect to whether the Veteran's current back condition was etiologically related to service, to include his in-service kidney surgery, she failed to provide an opinion with respect to whether the Veteran's back condition was in any way caused, or aggravated, by his service-connected residuals of renal tuberculosis with urinary frequency.  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, since the February 2011 Remand, an additional piece of evidence was associated with the Veteran's claims file subsequent to the April 2011 VA examination, which leads the Board to believe that further evidentiary development is necessary before determining the merits of the claim.  A review of the claims file reflects that the Veteran underwent an X-ray of his lumbar spine in January 2011, the findings of which revealed "[m]ultilevel moderate to severe degenerative change in the lumbar spine" and a "mild anterior wedging compressive deformity of L3 vertebral body."  Unfortunately, this record was associated with the Veteran's claims file in May 2011, after the April 2011 VA examination.  

While the July 2006, April 2007 and April 2011 VA examiners assessed the Veteran with back pain, they did not diagnose the Veteran with a chronic back disability.  However, the most recent medical evidence of record reflects that the Veteran does have a current lumbar spine disability.  Indeed, the April 2011 VA examiner specifically noted that certain X-ray reports were missing from the record and that her ultimate conclusion was based on an incomplete review of the record.  Accordingly, the Board finds that further clarification is required to determine whether the Veteran has a current back disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Thus, for the reasons described above, the Board finds that the Veteran's claim for service connection for a low back disability must be remanded again for another VA examination.  First, the examiner must review the record in its totality and identify the Veteran's current diagnosis or diagnoses for his back condition.  Second, the clinical significance of the Veteran's scoliosis and kyphosis of the spine must be discussed as it is unclear from the record whether the Veteran's current back disability is a result of a congenital abnormality or due to the in-service incident.  Third, the examiner should determine whether the Veteran's current back condition had its onset in service, or is otherwise causally or etiologically related to active service or caused or aggravated by the service-connected residuals of renal tuberculosis with urinary frequency.  In providing this opinion, the examiner should address the Veteran's post-service injuries and their impact on the Veteran's current low back disability.

As previously noted above, during the April 2011 examination, the Veteran reported that he first began seeking chiropractic treatment from Dr. J. in 1968.  According to the Veteran, X-rays were performed on his back during these treatment visits.  While he indicated that he had been informed that these records had since been destroyed, the Board notes that the VA has not attempted to retrieve these records.  Such information may be helpful to the VA examiner in determining the current nature and etiology of the Veteran's low back disability.  Furthermore, VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  As this claim is being remanded, an effort should be made to obtain these above-referenced records from the private physician. 

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  In light of the inadequate medical opinion as well as the additional evidence submitted by the Veteran regarding his current back condition, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's low back disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the Veteran and request that he provide the full name and address for Dr. J.  After acquiring this information, the AMC/RO should instruct the Veteran to complete releases authorizing VA to request his private medical records from Dr. J. (including from any designated medical treatment facility).  

After securing the appropriate release forms from the Veteran, AMC/RO should attempt to obtain private treatment records pertaining to any treatment provided to the Veteran in 1968.  If any records are not obtained, the AMC/RO must inform the Veteran and provide him an opportunity to submit the records.  

2. After obtaining the above private medical records, to the extent they are available, the Veteran should be accorded a VA examination to determine the nature and etiology of his low back disability.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take note of the April 2011 VA examination report as well as the January 2011 X-ray report.  

Following a review of the record, the examiner should specify the nature of any current lumbar spine disability(ies) present, and provide diagnoses for all such identified disabilities.  

a. Then, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any of the low back disabilities diagnosed on examination are congenital abnormalities.  If so, is such a condition a defect or disease? See VAOPGCPREC 82-90 (July 18, 1990) (which stipulates that a congenital abnormality that is subject to improvement or deterioration is considered a disease.)  

b. If the examiner identifies a congenital "defect," then he or she should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that there is any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the Veteran's active military service.  

c. If the examiner finds a congenital "disease," then he/she should offer an opinion as to the medical probabilities that any such disease was incurred in, or aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) by the Veteran's active service.  

d. For any lumbar spine disability diagnosed on examination and determined by the examiner not to be a congenital abnormality, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) is/are the result of the October 1952 in-service kidney surgery or otherwise causally or etiologically related to the Veteran's military service.  If not, then the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) was/were caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected residuals of renal tuberculosis with urinary frequency.  In providing this opinion, the examiner should address the Veteran's post-service low back injuries, to include the 1971 motor vehicle accident and January 2011 fall, and discuss the level of impact these injuries had to the Veteran's current disability(ies).  

If the examiner is unable to answer these questions without resorting to speculation, then he/she should provide an explanation as to how he/she arrived at that conclusion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. After completing the above, and any other development deemed necessary, adjudicate the issue of entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


